Response to Arguments
Applicant’s arguments/amendments, see pages 2-15, filed3/27/21, with respect to the claims have been fully considered and are persuasive. The 103 rejections of the claims have been withdrawn. The examiner will not apply the double patenting rejection as the claims are different enough from application 15970183.
Allowable Subject Matter
Claims 1 and 3-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Independent Claim 1, the prior art discloses a voltage supply unit, provided with a first output configured to supply a first voltage to a first load and provided with a second output configured to supply a second voltage greater than the first voltage to a second load, the voltage supply unit comprising: a first battery stack and a second battery stack connected in series to form only a single battery, wherein the first battery stack of the single battery provides the first voltage, and wherein the first battery stack of the single battery comprises a plurality of cells having a first type and the second battery stack of the single battery comprises a plurality of cells having the first type; and an electronic control unit configured to regulate an energy state of the first battery stack of the single battery to a first energy state, and to regulate an energy state of the second battery stack of the single battery to a second energy state, where the first energy state differs from the second energy state; the prior art fails to disclose the further inclusion of the combination of wherein the electronic control unit is configured to control the first energy state of the first battery stack of the single battery to be within a predefined SoC-window, and wherein the second energy state of the second battery stack of the single battery is allowed to exceed the predefined SoC-window, and wherein the second energy state of the second battery 
Regarding Independent Claim 12, the prior art discloses a method for regulating energy states of a first battery stack and a second battery stack connected in series to form only a single battery, the first battery stack of the single battery configured to provide a first voltage and the second battery stack of the single battery configured to provide a second voltage greater than the first voltage, the first battery stack of the single battery comprises a plurality of cells having a first type and the second battery stack of the single battery comprises a plurality of cells having the first type, the method comprising: regulating an energy state of the first battery stack of the single battery to a first energy state; regulating an energy state of the second battery stack of the single battery to a second energy state, where the first energy state differs from the second energy state; the prior art fails to disclose the further inclusion of the combination of controlling the first energy state of the first battery stack of the single battery to be within a predefined SoC-window, and controlling the second energy state of the second battery stack of the single battery such that it is allowed to exceed the predefined SoC-window, wherein the second energy state of the second battery stack of the single battery is allowed to differ from the first energy state of the first battery stack of the single battery such that more energy can be stored in the second battery stack to make sure that the first voltage of the first battery stack of the single battery will be within the predefined SoC-window during a charge event, regardless of a voltage level of the second battery stack of the single battery.
Claim 14, the prior art discloses a non-transitory computer readable medium having stored computer executable instructions for use in regulating energy states of a first battery stack and a second battery stack connected in series to form only a single battery, the first battery stack configured to provide a first voltage and the second battery stack configured to provide a second voltage greater than the first voltage, the first battery stack of the single battery comprising a plurality of cells having a first type and the second battery stack of the single battery comprising a plurality of cells having the first type, the instructions for execution by a processor and memory to: regulate an energy state of the first battery stack of the single battery to a first energy state; regulate an energy state of the second battery stack of the single battery to a second energy state, where the first energy state differs from the second energy state; the prior art fails to disclose the further inclusion of the combination of control the first energy state of the first battery stack of the single battery to be within a predefined SoC-window, and control the second energy state of the second battery stack of the single battery such that it is allowed to exceed the predefined SoC-window, wherein the second energy state of the second battery stack of the single battery is allowed to differ from the first energy state of the first battery stack of the single battery such that more energy can be stored in the second battery stack of the single battery to make sure that the first voltage of the first battery stack of the single battery will be within the predefined SoC-window during a charge event, regardless of a voltage level of the second battery stack of the single battery.
Dependent Claims 3-11, 13, and 15-21 are allowed for their dependence upon allowed independent claims 1, 12, and 14. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T TRISCHLER whose telephone number is (571)270-0651. The examiner can normally be reached on 9:30A-5:30P, M-F, CST, Flexible. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

./JOHN T TRISCHLER/            Primary Examiner, Art Unit 2859